Per Curiam.
Woodruff and Farrington were prosecuted for a nuisance. On the trial, Woodruff plead guilty. Farrington went to trial on the plea of not guilty, and was convicted. The Coui’t taxed the costs of the cause up to the time of severance against Wood-ruff. He excepted and appeals.
The costs were correctly taxed. Had there been no severance, the conviction of both would have carried the entire costs; and the officer could collect them from either.
■ Up ’to the time of severance, the costs of process, witnesses, &c., were essential to enable the State to prosecute. "When Woodruff plead guilty, the Court must render judgment; for Farrington might have continued his case till the next term. The Court could not suspend judgment against Woodruff till Farrington was tried. By the severance they stood as" separate cases. Each conviction carried all the costs up to the severance, and then the separate costs of each.
Perhaps the payment of the costs by one of the parties up to the severance, might, if properly presented, be a discharge of the other.
The judgment is affirmed with costs.